Case 1:20-cv-25176-BB Document 16 Entered on FLSD Docket 12/23/2020 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                   Case No.: 1:20-cv-25176- BB

 ODETTE BLANCO DE FERNANDEZ
 née BLANCO ROSELL,

        Plaintiff,
 v.

 SEABOARD MARINE, LTD., INC.

        Defendant.
                                   ____/
                       MOTION TO APPEAR PRO HAC VICE,
                   CONSENT TO DESIGNATION, AND REQUEST TO
             ELECTRONICALLY RECEIVE NOTICES OF ELECTRONIC FILING

        In accordance with Local Rules 4(b) of the Rules Governing the Admission, Practice,
 Peer Review, and Discipline of Attorneys of the United States District Court for the Southern
 District of Florida, the undersigned respectfully moves for the admission pro hac vice of Melvin
 White of the law firm of Berliner Corcoran & Rowe LLP, 1101 17th Street, N.W., Suite 1100,
 Washington, D.C. 200036-4798, (202) 293-5555, for purposes of appearance as co-counsel on
 behalf of Plaintiffs in the above-styled case only, and pursuant to Rule 2B of the CM/ECF
 Administrative Procedures, to permit Melvin White to receive electronic filings in this case, and
 in support thereof states as follows:
        1.      Melvin White is not admitted to practice in the Southern District of Florida and is
 a member in good standing of the District of Columbia Bar Number 433087.
        2.      Movant, David J. Horr, Esquire, of the law firm of Horr, Novak & Skipp, P.A.,
 Two Datran Center, Suite 1700, 9130 S. Dadeland Boulevard, Miami, FL 33156, (305) 670-
 2525, is a member in good standing of The Florida Bar and the United States District Court for
 the Southern District of Florida and is authorized to file through the Court=s electronic filing
 system. Movant consents to be designated as a member of the Bar of this Court with whom the
 Court and opposing counsel may readily communicate regarding the conduct of the case, upon
 whom filings shall be served, who shall be required to electronically file and serve all documents
Case 1:20-cv-25176-BB Document 16 Entered on FLSD Docket 12/23/2020 Page 2 of 4




 and things that may be filed and served electronically, and who shall be responsible for filing
 and serving documents in compliance with the CM/ECF Administrative Procedures. See Section
 2B of the CM/ECF Administrative Procedures.

          3.    In accordance with the local rules of this Court, Melvin White has made payment
of this Court’s $200.00 admission fee. A certification in accordance with Rule 4(b) is attached
hereto.
          4.    Melvin White, by and through designated counsel and pursuant to Section 2B
CM/ECF Administrative Procedures, hereby requests the Court to provide Notice of Electronic
Filings to Melvin White at mwhite@bcr-dc.com.
          WHEREFORE, David J. Horr, moves this Court to enter an Order for Melvin White, to
appear before this Court on behalf of Plaintiffs, for all purposes relating to the proceedings in the
above-styled matter and directing the Clerk to provide notice of electronic filings to Melvin
White.


Date: December 23, 2020               Respectfully submitted,



                                       By:          /s/ David J. Horr
                                             David J. Horr
                                             Florida Bar. No. 310761
                                             Two Datran Center, Suite 1700
                                             9130 S. Dadeland Boulevard
                                             Miami, Florida 33156
                                             Telephone: (305) 670-2525
                                             Facsimile: (305) 670-2526
                                             dhorr@admiral-law.com
                                             Attorneys for Plaintiffs
Case 1:20-cv-25176-BB Document 16 Entered on FLSD Docket 12/23/2020 Page 3 of 4




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                   Case No.: 1:20-cv-25176- BB

 ODETTE BLANCO DE FERNANDEZ
 née BLANCO ROSELL,

        Plaintiff,
 v.

 SEABOARD MARINE, LTD., INC.

        Defendant.
                                  ____/

                           CERTIFICATION OF MELVIN WHITE

       Melvin White, Esquire, pursuant to Rule 4(b) of the Rules Governing the Admission,
Practice, Peer Review, and Discipline of Attorneys, hereby certifies that: (1) I have studied the
Local Rules of the United States District Court for the Southern District of Florida; (2) I am a
member in good standing of the District of Columbia Bar, and (3) I have not filed three or more
motions for pro hac vice admission in this District within the last 365 days.



                                            By:             /s/ Melvin White
                                                    Melvin White
                                                    BERLINER CORCORAN & ROWE LLP
                                                    1101 17th Street NW, Suite 1100
                                                    Washington, D.C. 20036
                                                    Tel: (202) 293-5555
                                                    Fax: (202) 293-9035
                                                    mwhite@bcr-dc.com
Case 1:20-cv-25176-BB Document 16 Entered on FLSD Docket 12/23/2020 Page 4 of 4


                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                   Case No.: 1:20-cv-25176- BB

 ODETTE BLANCO DE FERNANDEZ
 née BLANCO ROSELL,

         Plaintiff,
 v.

 SEABOARD MARINE, LTD., INC.

         Defendant.
                                   ____/
                     ORDER GRANTING MOTION TO APPEAR
            PRO HAC VICE, CONSENT TO DESIGNATION AND REQUEST TO
           ELECTRONICALLY RECEIVE NOTICES OF ELECTRONIC FILING

         THIS CAUSE having come before the Court on the Motion to Appear Pro Hac Vice for
Melvin White, Consent to Designation, and Request to Electronically Receive          Notices    of
Electronic Filing (the “Motion”), pursuant to the Rules Governing the Admission, Practice,
Peer Review, and Discipline of Attorneys in the United States District Court for the Southern
District of Florida and Section 2B of the CM/ECF Administrative Procedures. This Court having
considered the motion and all other relevant factors, it is hereby
         ORDERED AND ADJUDGED that:
         The Motion is GRANTED. Melvin White may appear and participate in this action on
behalf of Plaintiffs. The Clerk shall provide electronic notification of all electronic filings to
Melvin White, at mwhite@bcr-dc.com.
         DONE AND ORDERED in Chambers at                                            , Florida, this
day of                                      .


                                                                      United States District Judge


Copies furnished to: All Counsel of Record
